Case 1:20-mj-01208-WRP Document 6 Filed 09/30/20 Page 1 of 6           PageID #: 49




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

CRAIG S. NOLAN
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: Craig.Nolan@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,        )           CR. NO. 20-01208-WRP
                                 )
               Plaintiff,        )           MOTION TO DETAIN
                                 )           DEFENDANT WITHOUT BAIL;
     vs.                         )           CERTIFICATE OF SERVICE
                                 )
MARTIN KAO,                      )
                                 )
            Defendant.           )
_________________________________)

           MOTION TO DETAIN DEFENDANT WITHOUT BAIL

      The United States hereby moves to detain defendant without bail, pursuant

to 18 U.S.C. ' 3142.

             1.    Eligibility of Case. This defendant is eligible for detention

because the case involves (check all that apply):
Case 1:20-mj-01208-WRP Document 6 Filed 09/30/20 Page 2 of 6       PageID #: 50




                            a.    Offense committed on release pending
                            felony trial (3142(d)(1)(A)(i))*

                            b.    Offense committed on release pending
                            imposition, execution, or appeal of sentence,
                            conviction or completion of sentence
                            (3142(d)(1)(A)(ii))*

                            c.    Offense committed while on probation or
                            parole (3142(d)(1)(A)(iii))*

                            d.    A citizen of a foreign country or unlawfully
                            admitted person (3142(d)(1)(B))*

                            e.    Crime of violence (3142(f)(1)(A))

                            f.    Maximum sentence life imprisonment or
                            death (3142(f)(1)(B))

                            g.    10+ year drug offense (3142(f)(1)(C))

                            h.    Felony, with two prior convictions in above
                            categories (3142(f)(1)(D))

                            i.    Felony not otherwise a crime of violence
                            involving a minor victim (3142(f)(1)(E))

                            j.    Felony not otherwise a crime of violence
                            involving the possession or use of a firearm,
                            destructive device, or dangerous weapon
                            (3142(f)(1)(E))

                            k.    Felony not otherwise a crime of violence
                            involving a failure to register under 18 U.S.C. '
                            2250 (3142(f)(1)(E))




                                     2
Case 1:20-mj-01208-WRP Document 6 Filed 09/30/20 Page 3 of 6             PageID #: 51




                     X          l.    Serious risk defendant will flee
                                (3142(f)(2)(A))

                                m.    Danger to other person or community **

                                n.    Serious risk obstruction of justice
                                (3142(f)(2)(B))

                                o.    Serious risk threat, injury, intimidation of
                                prospective witness or juror (3142(f)(2)(B))

                   * requires “l” or “m” additionally

                   ** requires “a,” “b,” “c,” or “d” additionally

             2.    Reason for Detention. The court should detain

defendant (check all that apply):

                     X          a.    Because there is no condition or
                                combination of conditions of release which will
                                reasonably assure defendant=s appearance as
                                required (3142(e))

                                b.    Because there is no condition or
                                combination of conditions of release which will
                                reasonably assure the safety of any other person
                                and the community (3142(e))

                                c.     Pending notification of appropriate court or
                                official (not more than 10 working days (3142(d))

             3. Rebuttable Presumption. A rebuttable presumption that no

condition or combination of conditions will reasonably assure the appearance of




                                         3
Case 1:20-mj-01208-WRP Document 6 Filed 09/30/20 Page 4 of 6         PageID #: 52




defendant as required and the safety of the community arises under Section

3142(e) because (check all that apply):

                                a.  Probable cause to believe defendant
                                committed 10+ year drug offense

                                b.  Probable cause to believe defendant
                                committed an offense under 18 U.S.C. ' 924(c)

                                c.    Probable cause to believe defendant
                                committed an offense under 18 U.S.C. ' 956(a) or
                                2332b

                                d.    Probable cause to believe defendant
                                committed 10+ year offense listed in 18 U.S.C.
                                ' 2332b(g)(5)(B)

                                e.      Probable cause to believe defendant
                                committed an offense involving a minor victim
                                listed in 18 U.S.C. ' 3142(e)

                                f.  Previous conviction for eligible offense
                                committed while on pretrial release

             4.    Time for Detention Hearing. The United States requests that

the court conduct the detention hearing:

                                a.     At first appearance

                     X          b.    After continuance of 3    days (not more
                                than 3)

             5.    Out of District Rule 5 Cases. The United States

requests that the detention hearing be held:

                                           4
Case 1:20-mj-01208-WRP Document 6 Filed 09/30/20 Page 5 of 6      PageID #: 53




                            a.    In the District of Hawaii

                            b.    In the District where charges were filed

          6.    Other Matters.

     DATED: September 30, 2020, at Honolulu, Hawaii.

                                        KENJI M. PRICE
                                        United States Attorney
                                        District of Hawaii



                                        By /s/ Craig S. Nolan
                                          CRAIG S. NOLAN
                                          Assistant U.S. Attorney




                                    5
Case 1:20-mj-01208-WRP Document 6 Filed 09/30/20 Page 6 of 6           PageID #: 54




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, on the date and by the method of service noted

below, the true and correct copy of the foregoing was served on the following at his

last known address:

Served electronically through CM/ECF:

Victor Bakke, Esq.
Counsel for Defendant
MARTIN KAO

      DATED: Honolulu, Hawaii, September 30, 2020.

                                             /s/ Craig S. Nolan
                                             Assistant U.S. Attorney
                                             U.S. Attorney’s Office
                                             District of Hawaii




                                         6
